Name: 94/87/EC: Council Decision of 20 December 1993 concerning the conclusion of Agreements in the form of Agreed Minutes on certain oil seeds between the European Community and Argentina, Brazil, Canada, Poland, Sweden and Uruguay, respectively, pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT)
 Type: Decision
 Subject Matter: agricultural activity;  tariff policy;  international trade;  cooperation policy;  plant product;  trade policy
 Date Published: 1994-02-18

 Avis juridique important|31994D008794/87/EC: Council Decision of 20 December 1993 concerning the conclusion of Agreements in the form of Agreed Minutes on certain oil seeds between the European Community and Argentina, Brazil, Canada, Poland, Sweden and Uruguay, respectively, pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) Official Journal L 047 , 18/02/1994 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 29 P. 0045 Swedish special edition: Chapter 11 Volume 29 P. 0045 COUNCIL DECISION of 20 December 1993 concerning the conclusion of Agreements in the form of Agreed Minutes on certain oil seeds between the European Community and Argentina, Brazil, Canada, Poland, Sweden and Uruguay, respectively, pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) (94/87/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas a GATT panel found that the Community's support system for oil seeds had the effect of reducing the value of the tariff concessions granted by the Community in 1962; Whereas the GATT panel consequently recommended that the Community should act quickly to eliminate this reduction in the value of tariff concessions; Whereas a mutually satisfactory agreement was reached in the negotiations with the majority of GATT contracting parties having negotiating rights pursuant to Article XXVIII of the GATT; Whereas these Agreements in the form of Agreed Minutes should be put into effect quickly, so that the agreed deadlines can be met and should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of Agreed Minutes on certain oil seeds between the European Community and Argentina, Brazil, Canada, Poland, Sweden and Uruguay, respectively, in the framework of the General Agreement on Tariffs and Trade, are hereby approved on behalf of the Community. The texts of the Agreements are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community (1). Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 20 December 1993. For the Council The President W. CLAES (1) The dates of entry into force of the Agreements will be published in the Official Journal of the European Communities by the General Secretariat of the Council.